Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed on 5/13/21 was not entered because the plurality of second lenses faces the plurality of first lenses as claimed in claim 1.
Allowable Subject Matter
Claims 1, 3, and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest and lens unit comprising: a first lens array including a plurality of first lenses arranged in at least two parallel first lines extending in a first direction; a second lens array including a plurality of second lensed arranged in correspondence with the first lens array, the plurality of second lenses respectively facing the plurality of first lenses of the first lens array, the second lens array being arranged to face the first lens array so that each pair of the first and second lenses facing each other has a common optical axis; a first light blocking member arranged between the first lens array and the second lens array and having a plurality of first openings arranged in at least two parallel second lines extending in the first direction, the plurality of first openings each being 
in the direction of the optical axis, through the array center position and a fourth
passing line passing in the direction of the optical axis, through an opening center of any one of the first openings, and satisfying the claimed relationship as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH